



EXHIBIT 10.5




NEENAH PAPER SUPPLEMENTAL RETIREMENT CONTRIBUTION PLAN


(As Amended and Restated Effective as of January 1, 2016)




1

--------------------------------------------------------------------------------





NEENAH PAPER
SUPPLEMENTAL RETIREMENT CONTRIBUTION PLAN




ARTICLE I INTRODUCTION


1.
Establishment of the Plan. Neenah Paper, Inc. (the "Company") established a
supplemental retirement benefit plan for certain Employees, to be known as the
Neenah Paper Supplemental Retirement Contribution Plan (the "Plan"), effective
December 1, 2004. The Plan is hereby amended and restated effective January 1,
2016.



2.
Purpose. In recognition of the valuable services provided to the Company, and
its Affiliates, by its employees, the Board wishes to provide additional
retirement benefits to those individuals whose benefits under the Retirement
Contribution feature (the "RC Feature") of the Neenah Paper 40l (k) Retirement
Plan (the "40l(k) Plan") are restricted by the operation of the provisions of
the Code. It is the intent of the Company to provide these benefits under the
terms and conditions hereinafter set forth.



3.
Type of Plan. This Plan is deemed to be two separate plans, consisting of (i) an
"excess benefit plan" within the meaning of Section 3(36) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and, as such,
exempt from all of the provisions of ERISA pursuant to Section 4(b)(5) thereof;
and (ii) a nonqualified supplemental retirement plan, which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees of the Company,
pursuant to Sections 201, 301 and

401 of ERISA and, as such, exempt from the provisions of Parts II, III and IV of
Title I of ERISA.


4.
Effective Date. The effective date of this amendment and restatement of the Plan
is January 1, 2016. The original effective date of the Plan is December 1, 2004.







ARTICLE II DEFINITIONS
For purposes of this Plan, where the following words and phrases appear in this
Plan,
they shall have the respective meanings set forth below unless the context
clearly indicates otherwise:


1.
401(k) Plan. This term has the meaning ascribed to it in Section 1.2.



2.
Account. The individual account established pursuant to Article IV of this Plan
to credit Excess Contributions and Supplemental Contributions and earnings,
gains and losses thereon.



3.
Affiliate. Any company, person or organization which, on the date of
determination,

(A)is a member of a controlled group of corporations (as defined in Code Section
414(b)) which includes the Company; (B) is a trade or business (whether or not
incorporated) which controls, is controlled by or is under common control with
(within the meaning of Code Section 414(c)) the Company; (C) is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Company; or
(D) is otherwise required to be aggregated with the Company pursuant to Code
Section 414(o) and regulations promulgated thereunder.


4.
Beneficiary. The person or persons who, under this Plan, become entitled to
receive a Participant's interest in the event of the Participant's death.



5.
Board. The Board of Directors of the Company.



2

--------------------------------------------------------------------------------







6.
Change of Control. A Change of Control shall be deemed to have taken place if a
"change in the ownership of the Company," a "change in the effective control of
the Company," or a "change in the ownership of a substantial portion of the
Company's assets" (as such terms are defined below) occurs.



(A)
A change in the ownership of the Company. A "change in ownership of the Company"
shall occur on the date that any one person, or more than one person acting as a
"Group" (as defined below), acquires ownership of stock of the Company that,
together with stock held by such person or Group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company; provided, however, that, if any one person or more than one
person acting as a Group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company. In addition, the following shall not
constitute a change in ownership of the Company: (i) any acquisition by any one
person, or more than one person acting as a Group, who on the Effective Date is
the "beneficial owner" (within the meaning of Rule 13d-3 of the Rules and
Regulations under the Securities Exchange Act of 1934, as amended) (a
"Beneficial Owner") of thirty percent (30%) or more of the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"), (ii) any acquisition directly from the Company, including without
limitation, a public offering of securities,

(iii) any acquisition by the Company, (iv) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Affiliates, or (v) any transaction described in Section 2.5(D).
(B)
A change in the effective control of the Company. A "change in the effective
control of the Company" occurs on the date that:



(1)
Any one person, or more than one person acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Company; provided, however, if any one person, or more than one
person acting as a group, is considered to own thirty-five percent (35%) or more
of the total voting power of the stock of the Company, the acquisition of
additional stock

by the same person or persons is not considered to cause a change in the
effective control of the Company. Notwithstanding the foregoing, the following
shall not constitute a change in the effective control of the Company: (i) any
acquisition by any one person, or more than one person acting as a Group, who on
the Effective Date is the Beneficial Owner of thirty percent (30%) or more of
the Outstanding Company Voting Securities, (ii) any acquisition directly from
the Company, including without limitation, a public offering of securities,
(iii) any acquisition by the Company, (iv) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Affiliates, or (v) any transaction described in Section 2.5(D); or


(2)
A majority of the members of the Board is replaced during any 12- month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; provided,
however, that this subparagraph

(2) shall apply only to the Company if no other corporation is a majority
shareholder of the Company.


(C)
A change in the ownership of a substantial portion of the Company's assets. A
"change in the



3

--------------------------------------------------------------------------------





ownership of a substantial portion of the Company's assets" occurs on the date
that any one person, or more than one person acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
"Gross Fair Market Value" (as defined below) equal to or more than 90% of the
total Gross Fair Market Value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that, a transfer
of assets by the Company is not treated as a change in the ownership of such
assets if the assets are transferred to:


(1)
a shareholder of the Company (immediately before the asset transfer) in

exchange for or with respect to its stock;


(2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(3)
a person, or more than one person acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company;



(4)
an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in subparagraph (C)(3) hereof); or



(5)
a Successor Entity pursuant to a transaction described in Section 2.S(D).



(D)
Consummation of a reorganization, merger, or consolidation to which the Company
is a party, or a sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination") shall not constitute a change
in ownership of the Company, a change in the effective control of the Company,
or a change in the ownership of a substantial portion of the Company's assets,
if following such Business Combination: (i) all or substantially all the
individuals or entities who were the Beneficial Owners of Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than sixty percent (60%) of the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of the members of the board of directors of the company resulting from
the Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or

through one or more subsidiaries) (the "Successor Entity") in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Voting Securities; (ii) no person or
Group (excluding any Successor Entity or any employee benefit plan, or related
trust, of the Company or such Successor Entity) beneficially owns, directly or
indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding voting securities of the Successor Entity, except to the extent
that such ownership existed prior to the Business Combination; and (iii) at
least a majority of the members of the board of directors of the Successor
Entity
were members of the incumbent Board (including members of the Board whose
appointment or election is endorsed by a majority of the Board prior to the date
of the appointment or election) at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination.


(E)
For purposes of the definition of Change of Control:



(1)
"Group" means persons acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase, or acquisition of stock of the
Company or assets of the Company, or a similar business transaction with the
Company (the "Transaction"); provided, however, that with respect to any person



4

--------------------------------------------------------------------------------





who owns stock of both the Company and the other corporation in a Transaction,
such
person will only be treated as acting as a group with respect to his interest in
the other corporation prior to the Transaction;
(2)
"Gross Fair Market Value" means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets; and

(3)
Notwithstanding any other provision hereof, stock ownership shall be determined
under Code Section 409A, and no Change of Control shall be deemed to have
occurred hereunder unless such event constitutes a change in the ownership or
effective control of the Company or in a substantial portion of the assets of
the Company under Code Section 409A.



7.
Code. The Internal Revenue Code for 1986, as amended from time to time, and as
construed and interpreted by valid regulations and rulings issued thereunder.



8.
Company. Neenah Paper, Inc., a Delaware corporation.



9.
Compensation Committee. The Compensation Committee of the Board.



10.
Earnings. This term shall have the meaning ascribed to it with respect to
"Retirement Contributions" (as defined in the 40l (k) Plan) under the 40l (k)
Plan; provided; however, that for the purposes of determining the Supplemental
Contribution under this Plan, the limitations on compensation provided under
Code Section 401(a)(l7) shall not apply.



11.
Effective Date. January 1, 2016, or with respect to a particular Affiliate, such
later date as of which the Compensation Committee deems such Affiliate to be a
Participating Employer in the Plan.



12.
Employee. A common law employee of an Employer, as reflected in the payroll
records of the Employer.



13.
Employer. The Company and each Affiliate that the Compensation Committee shall
from time to time designate as a Participating Employer for purposes of the
Plan.



14.
ERISA. The Employee Retirement Income Security Act of 1974, as amended from time
to time, and as construed and interpreted by valid regulations and rulings
issued thereunder.



15.
Excess Contribution. The excess of (A) the amount that would have been
contributed by the Employer for such a Participant at a given time under the RC
Feature (calculated using Earnings as defined in this Plan), determined without
regard to the limitation on benefits imposed by Section 415 of the Code, over
(B) the amount that

was actually contributed by the Employer for such Participant at such given time
under the RC Feature.
16.
Excess Benefit. The benefit provided under this Plan for Participants
attributable to Excess Contributions, plus any earnings or minus losses credited
thereon under Article IV.



17.
Investment Funds. The phantom investment funds established under this Plan which
will accrue earnings and losses as if the Participant's Account were invested in
the actual Investment Funds as offered under the 401(k) Plan from time to time.



18.
Participant. Any Employee who satisfies the eligibility requirements set forth
in Article III for participation in the Plan. In the event of the death or
incompetency of a Participant, the term shall



5

--------------------------------------------------------------------------------





mean the executor or administrator of the Participant's estate or the
Participant's legal guardian.


19.
Participating Employer. An Affiliate that has been approved by the Compensation
Committee as an Employer participating in the Plan.



20.
Plan. The Neenah Paper Supplemental Retirement Contribution Plan as set forth
herein and as amended from time to time.



21.
Plan Administrative Committee. The committee appointed by the Board to
administer and regulate the Plan as provided in Article VI.



22.
Plan Year. The twelve (12) calendar month period beginning on January 1 and
ending the following December 31.



23.
RC Feature. This term has the meaning ascribed to it in Section 1.2.



24.
Specified Employee. A Participant who is a key employee (as defined in Code
Section 416(i) without regard to Code Section 416(i)(5)) of the Company (or an
Affiliate)

while the Company's stock is publicly traded on an established securities market
or otherwise. For this purpose, a Participant is a key employee if the
Participant meets the requirements of Code Section 416(i)(l )(A)(i), (ii) or
(iii) (applied in accordance with the regulations thereunder and disregarding
Code Section 416(i)(5)) at any time during the twelve (12) month period ending
on December 31. Notwithstanding the foregoing, a Participant who is a key
employee determined under the preceding sentence will be deemed to be a
Specified Employee solely for the period of April 1 through March 31 following
such December 31 or as otherwise required by the Code Section 409A.


25.
Spouse. The Employee's spouse pursuant to a legal marriage according to the laws
of the State or other jurisdiction in which such marriage occurred.



26.
Supplemental Benefit. The benefit provided under this Plan for Participants
attributable to Supplemental Contributions, plus any earnings or minus losses
credited thereon under Article IV.



27.
Supplemental Contribution. The excess of (A) the amount that would have been
contributed by the Employer for a Participant at a given time under the RC
Feature

(calculated using Earnings as defined in this Plan), determined without regard
to the limitations on benefits imposed by Code Sections 40l (a)(l 7) and 415,
over (B) the
sum of (i) amount that was actually contributed by the Employer for such
Participant at such given time under the RC Feature and (ii) the amount credited
by the Employer as an Excess Contribution at such given time under this Plan.


28.
Termination of Employment.



(A)
The Participant's "separation from service" (within the meaning of Treasury
Regulations Section l.409A-l (h)) with the "employer" (within the meaning of
Treasury Regulations Section l.409A- l(h)(3)).



(B)
The employment relationship of a Participant is considered to remain intact
while the Participant is on military leave, sick leave or other bona fide leave
of absence if the period of such leave does not exceed six months, or, if
longer, so long as the Participant retains a right to reemployment with the
Employer or Affiliate under applicable statute or by contract. If the period of
leave exceeds six months and the Participant does not retain a right to
reemployment under applicable statute or by contract, the employment
relationship is deemed



6

--------------------------------------------------------------------------------





to terminate on the first date immediately following such six-month period.


29.
Year of Service. This term has the meaning ascribed to it in the 401(k) Plan.







ARTICLE III ELIGIBILITY
1.
Eligibility for Excess Benefit. An Employee shall participate in the Excess
Benefit

under this Plan only if:


(A)
such Employee is a Retirement Contribution Participant (as defined in the 40l(k)
Plan); and



(B)
such Employee's RC Feature contributions are limited solely by Code Section 415.



2.
Eligibility for Supplemental Benefit. An Employee shall participate in the
Supplemental Benefit under the Plan only if:



(A)
such Employee is a Retirement Contribution Participant (as defined in the 40l
(k) Plan);



(B)
such Employee's RC Feature contributions are limited by the application of Code
Section 401(a)(l 7); and

(C)
such Employee is a member of a select group of management or highly compensated
Employees of the Employer.



3.
Exception. Notwithstanding the foregoing, no Employee will be eligible to
receive contributions under this Plan if he is entitled to receive a company
matching contribution under the Neenah Paper Deferred Compensation Plan.







ARTICLE IV
CONTRIBUTIONS, INVESTMENT AND VESTING
1.
Establishment of Accounts. The Company shall create and maintain an unfunded

individual Account for each Participant eligible to participate in either the
Excess Benefit or the Supplemental Benefit, as applicable, to which it shall
credit the amounts described in this Article IV.


2.
Employer Contributions. Excess Contributions and Supplemental Contributions, as
applicable, shall be made for each Participant on the same terms and conditions,
at the same times, and pursuant to the same elections made by the Participant as
they would have been if paid under the RC Feature were it not for Code
limitations on contributions or Earnings.



3.
Investment Elections. Each Participant's Excess Contributions, Supplemental
Contributions, and Accounts under this Plan shall be considered allocated among
the Investment Funds in accordance with the Participant's actual investment
elections with respect to contributions under the RC Feature.



4.
Investment Changes. Reallocations between Investment Funds in this Plan shall be
considered made according to the Participant's elections with respect to
contributions under the RC Feature.



5.
Account Credit. The Company shall credit each Participant's Account with
earnings, gains and



7

--------------------------------------------------------------------------------





losses as if such Accounts were actually invested among the Investment Funds
according to the Participant's elections with respect to contributions under the
RC Feature.


6.
Valuation of Accounts. Each Participant's Account shall be valued and adjusted
each business day as if such Participant's Account was actually invested in the
applicable Investment Funds according to the Participant's elections with
respect to contributions under the RC Feature.



7.
Vesting. The balance of a Participant's Account shall become 100% vested at the
same time as if the amounts had been credited as RC Feature contributions to the
Participant's Account under the 401(k) Plan. Notwithstanding the foregoing, the
previously unforfeited balance of a Participant's Account shall also become 100%
vested upon a Change of Control.

8.
Forfeitures. If a Participant incurs a Termination of Employment prior to
becoming vested in his Account, the balance of his Account shall be immediately
forfeited.



ARTICLE V DISTRIBUTIONS
1.
Eligibility to Receive a Distribution.



(A)
Termination Benefit: Upon the Termination of Employment of a Participant for any
reason other than death, the Participant shall be entitled to receive a benefit
equal to the amount of his vested Account. The form of benefit payment, and the
time of commencement of such benefit, shall be as provided in Sections 5.2 and
5.3.



(B)
Death Benefit: If a Participant dies before receiving payment, the Beneficiary
of such Participant shall be entitled to receive a benefit equal to the amount
of the Participant's vested Account. The form of benefit payment, and the time
of commencement of such benefit, shall be as provided in Sections 5.2 and 5.3.



(C)
Change of Control: If there is a Change of Control, notwithstanding any other
provision of this Plan, each Participant (or Beneficiary if the Participant dies
before receiving payment) shall, following the Change of Control, receive a
benefit equal to the amount of the Participant's vested Account. The form of
benefit payment, and the time of commencement of such benefit, shall be as
provided in Sections 5.2 and 5.3.



2.
Form of Benefit Payment. The Company shall pay to the Participant (or
Beneficiary if the Participant dies before receiving payment) the amount
specified in Section 5.1 in a lump sum cash distribution.



3.
Time of Payment.



(A)
Payment under Sections 5.l (A) and (B) of this Plan of a Participant's vested
Account shall be made as soon as administratively feasible, but not more than
ninety (90) days, after the Participant incurs a Termination of Employment from
the Employer for any reason.



(B)
Notwithstanding subsection (A), payment under Section 5.l(A) of this Plan to a
Participant who is a Specified Employee shall be suspended and paid to the
Participant as soon as administratively feasible, but not more than ninety (90)
days, following the expiration of such six-month period.



(C)
Notwithstanding subsection (A) or (B), payment under Section 5.l(C) of this Plan
of a Participant's vested Account shall be made as soon as administratively
feasible, but not more than thirty (30) days, following the Change of Control.

4.
Limitations on the Annual Amount Paid to a Participant. Notwithstanding any
other provisions of this Plan to the contrary, if the Employer reasonably
anticipates that the Employer's deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Section



8

--------------------------------------------------------------------------------





162(m) of the Code, then to the extent deemed necessary by the Employer to
ensure that the entire amount of any distribution from this Plan is deductible,
the Employer may delay payment of any amount that would otherwise be distributed
from this Plan. The delayed amounts (and any amounts credited thereon) shall be
distributed to the Participant (or his Beneficiary) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Section !62(m) of the Code.


5.
Tax Withholding. To the extent required by law, the Employer shall withhold any
taxes required to be withheld by any Federal, State or local government.



6.
Recipient of Payment; Designation of Beneficiary. If the Participant dies before
receiving payment, then payment under the Plan shall be made to the Beneficiary
determined in accordance with this Section. The Participant may designate a
Beneficiary by filing a written notice of such designation with the Plan
Administrative Committee in such form as the Plan Administrative Committee
requires and may include contingent Beneficiaries. The Participant may from time
to time change the designated Beneficiary by filing a new designation in writing
with the Plan Administrative Committee. If a married Participant designates a
Beneficiary or Beneficiaries other than his Spouse at the time of such
designation, such designation shall not be effective (and the Participant's
Spouse shall be the Beneficiary) unless:



(A)
the Spouse consents in writing to such designation;



(B)
the Spouse's consent acknowledges the effect of such designation, which consent
shall be irrevocable; and



(C)
the Spouse executes the consent in the presence of either a Plan representative
designated by the Plan Administrative Committee or a notary public.



Notwithstanding the foregoing, such consent shall not be required if the
Participant establishes to the satisfaction of the Plan Administrative Committee
that such consent cannot be obtained because (i) there is no Spouse; (ii) the
Spouse cannot be located after reasonable efforts have been made; or (iii) other
circumstances exist to excuse spousal consent as determined by the Plan
Administrative Committee. If no designation is in effect at the time when any
benefits payable under this Plan shall become due, the Beneficiary shall be the
Spouse of the Participant, or if no Spouse is then living, the representatives
of the Participant's estate.




ARTICLE VI


PLAN ADMINISTRATIVE COMMITTEE


1.
Plan Administrative Committee. The Company may designate one or more persons to
serve on the Plan Administrative Committee to carry out its fiduciary
responsibility and authority under the Plan (other than to manage and control
Plan assets and investment of the assets) and its duties as the plan
administrator. The members of the Plan Administrative Committee for this Plan
shall be the same as the members of the Plan Administrative Committee for the
401(k) Plan.



2.
Committee Membership.



(A)
The Plan Administrative Committee shall consist of at least three (3) persons
who shall be appointed by and serve at the pleasure of the Board.



(B)
The Board shall have the right to remove any member of the Plan Administrative
Committee at any time. A member may resign at any time by written resignation to
the



9

--------------------------------------------------------------------------------





Board. If a vacancy in the Plan Administrative Committee should occur, a
successor may be appointed by the Board.


3.
Powers. The Plan Administrative Committee shall have all powers specified in the
Plan in addition to all others as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the power to construe or
interpret the Plan, to determine all questions of eligibility hereunder, to
determine the method of payment of any Account hereunder, to adopt rules
relating to the giving of timely notice, and to perform such other duties as may
from time to time be delegated to it by the Board.

The Plan Administrative Committee may take such voluntary correction action as
it considers necessary or appropriate to remedy any inequity that results from
incorrect information received or communicated in good faith or as a consequence
of administrative or operational error, including but not limited to
reallocation of plan assets, adjustments in amounts of future payments to
Participants or beneficiaries and institution of prosecution of actions to
recover benefit payments made in error or on the basis of incorrect or
incomplete information. The Plan Administrative Committee may prescribe such
forms and systems and adopt such rules and actuarial methods and tables as it
deems advisable. It may employ such agents, attorneys, accountants, actuaries,
medical advisors, or clerical assistants (none of whom need be members of the
Plan Administrative Committee) as it deems necessary for the effective exercise
of its duties, and may delegate to such agents any power and duties both
ministerial and discretionary, as it may deem necessary and appropriate. The
compensation of such agents who are not full-time employees of an Employer shall
be fixed by the Plan Administrative Committee within limits set by the Board and
shall be paid by the Company as determined by the Plan Administrative Committee.
4.
Organization and Procedures. The Plan Administrative Committee shall elect one
of its members as chairman. Its members shall serve as such without
compensation. Plan Administrative Committee expenses shall be paid by the
Company. A majority of the Plan Administrative Committee members shall
constitute a quorum. The Plan Administrative Committee may take any action upon
a majority vote at any meeting at which a quorum is present, and may take any
action without a meeting upon the unanimous written consent of all members. All
action by the Plan Administrative Committee shall be evidenced by a certificate
signed by a member of the Plan Administrative Committee. The Plan Administrative
Committee shall appoint a secretary to the Plan Administrative Committee who
need not be a member of the Plan Administrative Committee, and all acts and
determinations of the Plan Administrative Committee shall be recorded by the
secretary, or under his supervision. All such records, together with such other
documents as may be necessary for the

administration of the Plan, shall be preserved in the custody of the secretary.


5.
Rules and Decisions. The Plan Administrative Committee shall have absolute
discretion in carrying out its duties under the Plan and its decisions shall be
final and binding.



6.
Authorization of Payments. If the Board authorizes the establishment of a trust
to serve as the funding vehicle for the benefits described herein, subject to
the provisions hereof, it shall be the duty of the Plan Administrative Committee
to furnish the trustee of such trust with all facts and directions necessary or
pertinent to the proper disbursement of the trust funds.



7.
Books and Records. The records of the Employers shall be conclusive evidence as
to all information contained therein with respect to the basis for participation
in the Plan and for the calculation of Excess Contributions and Supplemental
Contributions. The Plan Administrative Committee shall keep all individual and
group records relating to Participants and Beneficiaries and all other records
necessary for the proper operation of the Plan. Such records shall be made
available to the Employers and to each Participant and Beneficiary for
examination during normal business hours except that a Participant or
Beneficiary shall examine only such records as pertain exclusively to the
examining Participant or Beneficiary and the Plan. The Plan Administrative
Committee shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA,



10

--------------------------------------------------------------------------------





the Code and every other relevant statute, each as amended, and all regulations
thereunder. This provision shall not be construed as imposing upon the Plan
Administrative Committee the responsibility or authority for the preparation,
preservation, publication or filing of any document required to be prepared,
preserved or filed by any other named fiduciary to whom such responsibilities
are delegated by law or by the Plan.


8.
Perpetuation of the Plan Administrative Committee. In the event that the Company
shall for any reason cease to exist, then, unless the Plan is adopted and
continued by a successor, the members of the Plan Administrative Committee at
that time shall remain in office until the final termination of the Plan, and
any vacancies in the membership of the Plan Administrative Committee caused by
death, resignation, disability or other

cause, shall be filled by the remaining member or members of the Plan
Administrative Committee.


9.
Claims Procedure.



(A)
Authorized Representative. A Participant or Beneficiary under the Plan may name
an authorized representative to act on his behalf under the claims procedures of
the Plan, by providing written documentation of such authorization in such form
as is acceptable to the Plan Administrative Committee.



(B)
Procedure for Making Initial Claims. Claims for benefits under the Plan may

be made by submitting forms to the Plan Administrative Committee pursuant to
procedures established by the Plan Administrative Committee from time to time.


(C)
Review of Claims for Benefits.



(I)
Determination Regarding Initial Claims. Ifa claim for Plan benefits is denied,
the Plan Administrative Committee shall provide a written notice within 90 days
to the claimant that contains (i) specific reasons for the denial, (ii) specific
references to Plan provisions on which the Plan Administrative Committee based
its denial, (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary and (iv) a description of the Plan's review
procedures and time limits applicable to such procedures, including a statement
of the claimant's right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review.



The notice shall also contain a statement that the claimant may (i) request a
review upon written application to the Plan Administrative Committee within 60
days, (ii) submit written comments, documents, records and other information
relating to the claim, and (iii) request copies of all documents, records, and
other information relevant to the claimant's claim. If a claim is denied because
of incomplete information, the notice shall also indicate what additional
information is required.


If additional time is required to make a decision on the claim, the Plan
Administrative Committee shall notify the claimant of the delay within the
original 90 day period. This notice will also indicate the special circumstances
requiring the extension and the date by which a decision is expected. This
extension period may not exceed 90 days beyond the end of the first 90-day
period.


(2)
Appeals. The claimant may appeal a denied claim by submitting a written request
for an appeal review to the Plan Administrative

Committee. The appeal request must, however, be made within 60 days after the


11

--------------------------------------------------------------------------------





claimant's receipt of notice of the denial of the claim.
Pertinent documents may be reviewed in preparing an appeal, and issues and
comments may be submitted in writing. The claimant shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant's claim for benefits (as
determined under applicable regulations). An appeal shall be given a complete
review by the Plan Administrative Committee, taking into account all comments,
documents, records and other information submitted by the claimant without
regard to whether such information was submitted or considered in the initial
benefit determination.


The Plan Administrative Committee shall review an appeal of a denied claim no
later than the date of the next Plan Administrative Committee meeting
immediately following such request for review, unless the request for review is
filed within 30 days preceding the date of such meeting. In such case, a benefit
determination may be made by no later than the date of the second meeting
following the Plan Administrative Committee's receipt of a request for review.
If special circumstances require a further extension of time for processing, a
benefit determination shall be rendered no later than the third meeting of the
Plan Administrative Committee following the Plan Administrative Committee's
receipt of the request for review. If such an extension of time for review is
required because of special circumstances, the Plan Administrative Committee
shall provide the claimant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension. The Plan Administrative
Committee shall notify the claimant of the benefit determination as soon as
possible, but not later than 5 days after the benefit determination is made.


10.
Allocation or Reallocation of Responsibilities. The Plan Administrative
Committee may allocate their responsibilities under the Plan among themselves.
Any such allocation, reallocation, or designation shall be in writing and shall
be filed with and retained by the secretary of the Plan Administrative Committee
with the records of the Plan Administrative Committee. If applicable,
notwithstanding the foregoing, no reallocation of the responsibilities provided
in a trust to manage or control the trust assets shall be made other than by an
amendment to the trust.



11.
Service of Process. The Company shall be the designated recipient of service of
process with respect to legal actions regarding the Plan.

ARTICLE VII MISCELLANEOUS
1.
Unfunded Obligation. The obligation to make payments hereunder shall constitute
a

contractual liability to the Participant of the Employer which employed the
Participant (the "Applicable Employer"). Such payments shall be made from the
general funds of the Applicable Employer, and the Applicable Employer shall not
be required to establish or maintain any special or separate fund, or otherwise
to segregate assets to assure the such payments shall be made, and the
Participant shall not have any interest in any particular assets of the
Applicable Employer by reason of its obligations hereunder. To the extent that
any person acquires a right to receive payment from the Applicable Employer,
such right shall be no greater than the right of an unsecured creditor of the
Applicable Employer. The Company may establish a grantor trust as a source for
the payment of benefit obligations under the Plan. If established, the grantor
trust shall be unfunded for purposes of the Code and for purposes of Title I of
ERISA and all assets of the grantor trust shall be held in the United States.
The establishment of a grantor trust is not intended to cause Participants to
realize current income on the amounts contributed thereto, and the grantor trust
shall be so interpreted and administered. Nothing contained in the Plan
constitutes a guarantee by any Applicable Employer that the assets of the
Applicable Employer shall be sufficient to pay any benefit to any person.


12

--------------------------------------------------------------------------------







2.
Amendment and Termination. The Company, by action of the Board, shall have the
right at any time to amend this Plan in any respect, or to terminate this Plan
and may permit or require the acceleration of payment of Accounts in connection
therewith to the extent permitted under Code Section 409A and the regulations
thereunder, and the Plan Administrative Committee may amend the Plan, but may
not amend the Plan in a manner that would materially affect the Company's cost,
the Company's contributions to the Plan, or eligibility for participation in the
Plan or that would determine compensation for any executive officer; provided,
however, that no such amendment or termination shall operate to reduce the
benefit that has accrued for any Participant who is participating in the Plan
nor the payment due to a terminated Participant at the time the amendment or
termination is adopted. Continuance of the Plan is completely voluntary and is
not assumed as a contractual obligation of the Company or any Participating
Employer.



3.
Effect of Plan. Nothing contained herein (a) shall be deemed to exclude a
Participant from any compensation, bonus, pension, insurance, termination pay or
other benefit to which he otherwise is or might become entitled to as an
Employee or (b) shall be construed as conferring upon an Employee the right to
continue in the employ of the Company as an executive or in any other capacity.



4.
Offset. If at the time payment is to be made hereunder, the Participant or the
Beneficiary is indebted or obligated to the Employer, then the payment to be
made to the Participant or the Beneficiary may, at the discretion of the
Employer, be reduced by the amount of such indebtedness or obligation, provided,
however, that an election by

the Employer not to reduce any such payment shall not constitute a waiver of its
claim for such indebtedness or obligation.


5.
Amounts Payable. Any amounts payable by the Employer hereunder shall not be
deemed salary or other compensation to a Participant for the purposes of
computing benefits to which the Participant may be entitled under any other
arrangement established by the Employer for the benefit of its Employees.



6.
Rights and Obligations. The rights and obligations created hereunder shall be
binding on a Participant's heirs, executors and administrators and on the
successors and assigns of the Employer.



7.
Notice. Any notice required or permitted to be given under the Plan shall be
sufficient if in writing and hand delivered, or sent by registered or certified
mail, and if given to the Company, delivered to the principal office of the
Company, directed to the attention of the Plan Administrative Committee. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark or the receipt for registration or
certification.



8.
Governing Law. The Plan shall be construed and governed by the laws of the State
of Georgia.



9.
Assignment of Rights. The rights of any Participant under this Plan are personal
and may not be assigned, transferred, pledged or encumbered. Any attempt to do
so shall be void.



10.
Liability. Neither the Employer, its Employees, agents, any member of the Board,
the plan administrator nor the Plan Administrative Committee shall be
responsible or liable in any manner to any Participant, Beneficiary, or any
person claiming through them for any benefit or action taken or omitted in
connection with the granting of benefits, the continuation of benefits or the
interpretation and administration of this Plan.



11.
Plan Sponsor. The Company is the plan sponsor within the meaning of ERISA. All
actions shall be taken by the Company in its sole discretion, not as a
fiduciary, and need not be applied



13

--------------------------------------------------------------------------------





uniformly to similarly situated individuals.


12.
Construction. Where appearing in the Plan, the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise. The words "hereof," "herein," "hereunder" and other similar
compounds of the word "here" shall mean and refer to the entire Plan and not to
any particular Section or subsection.



[Remainder of page intentionally left blank.]
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.


NEENAH PAPER, INC.
By:    /s/ Richard Read        
Name:    Richard Read        
Title:    VP of Human Resources
Date:    10/15/2015            














6487285




14